Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Amendment

A.     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Chelstrom on 5/5/22.

     Please amend claim 26 as follows:

     In claim 26, the fourth line, delete --aine-- and insert --amine-- in its place.

     B.      The following is an examiner’s statement of reasons for allowance:

The prior art considered does not disclose the instantly claimed invention, particularly the instantly claimed “A method of preparing a rheology modifier comprising: cross-linking a poly(amino acid) with a cross-linker to produce a cross-linked poly(amino acid) and simultaneously drying the cross-linked poly(amino acid) by heating a solution of the poly(amino acid) and a cross-linker in water at a temperature at which the water evaporates and the cross-linker crosslinks the poly(amino acid); and grinding the cross-linked poly(amino acid) to have a mean equivalent diameter when fully swollen in deionized water of up to about 1000 um, as measured by laser diffraction.”  The prior art considered does not provide proper motivation to modify the prior art inventions into those of the instant claims.
JP 2010-150148, Yamamoto et al. is representative of the closest prior art seen by the examiner.  Crosslinking poly-gamma-L-glutamic acid to give a thickener, i.e. a rheology modifier, is known.  Note Yamamoto, the abstract and paragraphs [0045], noting the crosslinking agents, [0048], noting the thickening which is a form of rheology modification, and the remainder of the document.

The instantly claimed simultaneously drying the cross-linked polyamino acid by heating a solution of the polyamino acid and crosslinker in water at a temperature at which the water evaporates and the cross-linker crosslinks the polyamino acid and grinding the cross-linked polyamino acid to the instantly claimed diameter is not disclosed in the prior art and no proper basis is seen to modify the closest prior art into this method of the instant claims.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 C.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762